MEMORANDUM **
Ricardo Nunez Nunez appeals his guilty-plea conviction and 60-month sentence for conspiracy to possess and distribute heroin and methamphetamine, in violation of 21 U.S.C. §§ 846(a)(1) and 841. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Nunez contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), 21 U.S.C. § 841 is unconstitutional. This argument is foreclosed by United States v. Buckland, 289 F.3d 558, 562 (9th Cir.) (en banc), cert. denied, — U.S.-, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002).
Nunez also contends that Apprendi invalidates the mandatory minimum sentence provisions of section 841 and, thus, his sentence. Because Nunez’s sentence is below the statutory maximum, this claim is foreclosed by Harris v. United States, — U.S. -, 122 S.Ct. 2406, 2419-20, - L.Ed.2d-, (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.